          Case 1:19-cv-04327-VEC Document 59 Filed 08/01/19 Page 1 of 2




KAPLAN HECKER&. FINK LLP                                                           350 Fifth Avenue
                                                                                           Suite 7110
                                                                                 New York, NY 10118
Direct Dial: (929) 294-2536                                                          (212) 763-0883
Direct Email: gtenzer@kaplanhecker.com                                        www.kaplanhecker.corn

                                                                                   August 1, 2019

VIAECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re: Feibleman v. The Trustees of Columbia University in the City of New York,
           No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

Dear Judge Caproni:

       We represent Defendant The Trustees of Columbia University in the City of New York
("Columbia") in the above-captioned action. Pursuant to Your Honor's Order dated June 28, 2019
(ECF 43), we write on behalf of Columbia and Plaintiff (together, the "Parties") to submit this
Joint Report on the Status and Progress of Discovery ("Joint Report").

       Pursuant to Paragraph 3 of the Civil Case Management Plan and Scheduling Order entered
in the above-captioned action ("CMP," ECF 42), the Parties served their initial disclosures
pursuant to Federal Rule of Civil Procedure 26(a)(l) on July 12, 2019.

        Pursuant to Paragraph 4 of the CMP, Plaintiff was supposed to provide HIPAA-compliant
medical records release authorizations to Columbia no later than July 26, 2019. Plaintiff has
informed Columbia that he "will not be pursuing damages related to emotional distress or
psychological damages ( or any related medical costs/expenses)," and that "the HIP AA compliant
authorizations noted in the June 28, 2019 Civil Case Management Plan and Scheduling Order are
no longer applicable to this matter." Plaintiff has committed to "serve a supplemental Rule 26
disclosure confirming the scope of damages sought." The Parties are continuing to discuss how
to formalize the reduced scope of Plaintiffs damages claims, including the filing of a stipulation
and proposed order for the Court's consideration. Plaintiff is currently seeking the following
damages: (1) $20,000 in tuition paid to the Columbia University Graduate School of Journalism;
(2) attorneys' fees; (3) reputational damages; (4) occupational damages; and (5) $25,000,000 in
punitive damages. The categories and amounts of damages that Plaintiff is seeking are subject to
change as discovery progresses.
            Case 1:19-cv-04327-VEC Document 59 Filed 08/01/19 Page 2 of 2



Hon. Valerie E. Caproni
August 1, 2019
Page 2 of 2

        Pursuant to Paragraph 5(c) of the CMP, the Parties have been meeting and conferring to
agree upon a joint plan for meeting the discovery deadlines set forth in the CMP. To date, the
Parties have reached agreement on the following interim deadlines:

•     August 9, 2019: The Parties plan to submit to the Court a stipulated Protective Order and a
      stipulated ESI Protocol, with a request that the Court so-order each. Columbia provided
      Plaintiff with a proposed Protective Order on July 17. Plaintiff has committed to provide a
      proposed ESI Protocol to Columbia no later than August 2.

•     August 16, 2019: Last day for each Party to serve its first set of interrogatories and requests
      for production of documents.

•     December 9, 2019: Last day for Plaintiff to disclose to Columbia the names of his expert(s)
      and the topic(s) on which they will opine.1

•     December 20, 2019: Last day for each Party to notice fact depositions.

•     January 31, 2020: Last day for Plaintiff to serve expert report(s) and disclosures.

•     February 28, 2020: Last day for Columbia to serve rebuttal expert report(s) and disclosures.

As discovery proceeds, the Parties may revisit the above interim deadlines as needed.

       At this time, there are no discovery disputes or issues requiring the Court's intervention.
The Parties thank the Court for its consideration of this Joint Report.


                                                                       submitted,




cc: Counsel of Record




    Plaintiff will be permitted to supplement his disclosure(s) and/or provide disclosures for additional experts
    based on fact discovery conducted on or after December 9, 2019.
